PER CURIAM.
Petitioner Harper seeks release from the State Prison on an application for a writ of habeas corpus. After a thorough examination of the petition with the exhibits attached, the writ is denied. Denial shall be without prejudice to the right of the petitioner to apply to the trial court under Criminal Procedure Rule #1, F.S.A. ch. 924 Appendix, for a hearing on (1) his claim that his motion for a new trial following his initial conviction was never acted upon by the trial judge and, (2) his further claim that, though indigent, he was denied the assistance of counsel to appeal his original conviction. Upon the filing of any such motion by the petitioner the trial judge is authorized to appoint counsel to assist the petitioner in the presentation, hearing and disposition of his motion.
Attached to the petition for habeas corpus here are numerous exhibits in the form of letters and other documents. These will be returned to the petitioner upon request should they be needed in connection with any further proceeding in the trial court.
It is so ordered.
THORNAL, C. J., and DREW, O’CON-NELL, CALDWELL and ERVIN, JJ., concur.